ORDER

PER CURIAM.
Defendant, Roshawn Madison, appeals from the judgment entered on a jury verdict finding him guilty of robbery in the first degree, in violation of Section 569.020 RSMo (2000), and armed criminal action, in violation of Section 571.015 RSMo (2000). The trial court sentenced him to fourteen years imprisonment on the robbery count and three years imprisonment on the armed criminal action count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).